Appeal from a judgment of the Supreme Court at Special Term, entered June 20, 1980 in Ulster County, which denied petitioner’s application, in a proceeding pursuant to CPLR article 75, to vacate an arbitrator’s award and which confirmed the award. Judgment reversed, on the law, with costs and application to vacate award granted (see Matter of Onteora Cent. School Dist. at Boiceville [Onteora Non-Teaching Employees Assn.], 79 AD2d 415). Sweeney, J. P., Main, Casey, Mikoll and Herlihy, JJ., concur.